Citation Nr: 0517039	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Evaluation of a bilateral hearing loss disability, with a 
history of a perforation of the left tympanic membrane, 
currently rated as 0 percent disabling.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for lumbar spine 
degenerative joint disease and degenerative disc disease, 
status post laminectomy and fusion.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from November 1967 to August 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Salt Lake City, 
Utah, VA Regional Office (RO).   

In a VA Form 9, received in August 2002, the appellant stated 
he desired a travel Board hearing.  In correspondence 
received in September 2002, the appellant withdrew the 
hearing request.  

The Board notes that by rating decision dated in March 2005, 
service connection for a headache disability and a cervical 
spine degenerative disc disease was granted.  This represents 
a full grant of the benefit sought.  

This case has previously come before the Board.  In November 
2003, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant's bilateral hearing loss disability, with a 
history of a perforation of the left tympanic membrane, is at 
worst, manifested by an average puretone threshold of 36.25 
decibels on the right and 31.25 decibels on the left.  
Discrimination ability is 96 percent correct on the right and 
96 percent correct on the left.

2.  The appellant was awarded the Purple Heart Medal and has 
presented satisfactory evidence of an in-service low back 
injury.

3.  Lumbar spine degenerative joint disease and degenerative 
disc disease, status post laminectomy and fusion are 
attributable to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability, with a history of a 
perforation of the left tympanic membrane, is no more than 0 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86.  

2.  Lumbar spine degenerative joint disease and degenerative 
disc disease, status post laminectomy and fusion were 
incurred in combat service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in April 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the March 2004 
notice, the March 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  Evaluation
Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Table VIa is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2004).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2004).  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b) (2004).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

A December 2000 private report of examination notes Puretone 
thresholds at 4000 Hertz were 55 decibels on the right and 35 
decibels on the left.  Discrimination ability was noted to be 
100 percent correct on the right and 90 percent correct on 
the left.  

On the authorized audiological evaluation in August 2001, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
40
55
LEFT
25
25
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
assessment was mild sensorineural hearing loss in both ears.  

On the authorized audiological evaluation in April 2004, on 
air conduction, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
45
55
LEFT
25
30
40
40

On bone conduction, pure tone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
30
-
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  

Analysis

The assignment of a disability rating for hearing loss 
disability is a "mechanical" process of comparing the 
audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).  The Board has considered the probative VA 
examinations during the appeal period.  

In August 2001, VA examination showed an average puretone 
threshold of 36.25 decibels on the right and 31.25 decibels 
on the left.  Discrimination ability was 96 percent correct 
on the right and 96 percent correct on the left.  Those 
results constitute Level I hearing on the right and Level I 
hearing on the left.  38 C.F.R. § 4.85 (2004).  When 
combined, the result is a 0 percent disability evaluation.  
38 C.F.R. § 4.85.  Similarly, an April 2004 VA examination 
showed an average puretone threshold of 38.75 on the right 
and 33.75 on the left.  Discrimination ability was 96 percent 
correct on the right and 96 percent correct on the left.  
Those results constitute Level I hearing on the right and 
Level I hearing on the left.  When combined the result is a 0 
percent disability evaluation.  The Board notes that average 
puretone threshold on bone conduction testing tested.  No 
results, however, were provided at 3,000 Hertz and thus, the 
results are of little probative value.  

In addition, the August 2001 examination showed puretone 
threshold on the right was 25 decibels and 25 decibels on the 
left at 1000 Hertz, and 25 decibels on the right and 25 
decibels on the left at 2000 Hertz.  The April 2004 
examination showed puretone threshold on the right and left 
was 25 decibels at 1000 Hertz, and 30 decibels on the right 
and left at 2000 Hertz.  The record also establishes that 
each of the tested frequencies is not 55 decibels or worse.  
While the December 2000 private examination report notes 
puretone thresholds at 4,000 Hertz on the right, the results 
of the audiological testing were not interpreted and thus, of 
little probative value.  The report does not show that each 
of the tested frequencies was 55 decibels or worse.  
Consequently, application of the 4.86(b) criteria is not 
warranted.

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  

II.  Service Connection

The issue before the Board is entitlement to service 
connection for a low back disability.  The AOJ has concluded 
that the service records do not confirm a back injury and 
therefore, there was no in-service back injury.  

Our review reflects that the appellant served during a time 
of war and was awarded the Purple Heart Medal.  Thus, the 
Board concludes that the provisions of 38 U.S.C.A. § 1154 are 
applicable.  The service records reflect that he complained 
of an assortment of things, to include neck pain (part of the 
spine) after his trac vehicle hit a mine.  He has asserted 
that he injured his low back at the same time as the neck.  
The Board notes that the appellant is service connected for a 
headache disability and cervical spine degenerative disc 
disease due to the in-service injury.   

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  This provision is intended to 
lighten the evidentiary burden of a veteran who claims a 
disease or injury was incurred in or aggravated by combat 
service.  

A three-step sequential analysis determines whether a combat 
veteran is entitled to service-connection.  First, he must 
proffer "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease.  
Collette v. Brown, 82F. 3d 389, 393 (Fed. Cir. 1996) (citing 
38 U.S.C.A. § 1154(b)).  Second, the proffered evidence must 
be "consistent with the circumstances, conditions, or 
hardships of such service."  Id.  Third, if the veteran 
satisfies the first two steps, the government must rebut the 
presumption of service-connection by "clear and convincing 
evidence to the contrary."  Id.  

The first and second issues are whether he has proffered 
satisfactory evidence of an in-service back injury and 
whether such are consistent with the circumstances of such 
service.  The Board concludes that a vehicle hitting a mine 
and producing head, neck and ear injuries may produce a back 
injury.  Therefore, his lay evidence is satisfactory and 
consistent with a mine injury.  Third, the issue is whether 
the presumption of the injury is rebutted by clear and 
convincing evidence to the contrary.  Based upon what 
evidence is reviewable for this third criterion, the 
conclusion is that the presumption is not rebutted.  
Therefore, the Board accepts that there was a back injury 
consistent with combat.  Section 1154(b) was enacted to 
protect veterans.  See Collette, supra.  It recognizes that 
combat conditions do not always permit the recording of 
diseases, injuries, or treatment, and such record as might 
exist would not necessarily be complete.  

The Board has also been presented with some conflict in the 
record.  In March 1979, there is a document reflecting that 
the appellant had injured his back at home and that he had 
back pain.  The medical evidence, however, does not clearly 
establish that the back pain was due to a remote post-service 
injury.  The fact that the appellant had back pain in 1979 
does not establish that the pathology started in 1979.  More 
probative are the opinions of multiple VA physicians to the 
effect that the etiology of the low back disorder is post-
traumatic and related to the injury in service.  In view of 
the provisions of 38 U.S.C.A. § 1154 and the appellant's 
satisfactory lay evidence, the decision of the AOJ to assign 
no probative weight to the VA opinions is legally not 
supportable.  Consequently, the benefit sought on appeal is 
granted.  


ORDER

A compensable evaluation for a bilateral hearing loss 
disability, with a history of a perforation of the left 
tympanic membrane, is denied.  

Service connection for lumbar spine degenerative joint 
disease and degenerative disc disease, status post 
laminectomy and fusion, is granted.  


REMAND

The Board notes that the appellant has a Purple Heart Medal 
and is service-connected for hearing loss disability and a 
perforated tympanic membrane as a result of noise exposure 
during service.  In light of these facts, the April 2004 VA 
examiner's opinion to the effect that tinnitus is not related 
to service because he did not meet the criteria of 38 C.F.R. 
§ 3.385 at separation is unsupportable.  The Board notes that 
38 C.F.R. § 3.385 is not relevant to the issue of whether 
tinnitus is related to service.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

The AOJ should return the claims file to 
a VA examiner for review.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
tinnitus is related to documented noise 
exposure during service or the service-
connected disability.  If due to some 
other cause, such cause should be 
identified.  A complete rationale should 
accompany any opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


